DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is the SECOND ACTION, FINAL for 17/046822 and responsive to Applicant’s Amendment dated 7/12/22. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5,8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson et al(US10436352). 
[claim 1] Peterson teaches a cable retaining apparatus comprising, a first cable portion(102) partially defining at least one first aperture(104,105) for receiving a respective first cable, a second portion(136) partially defining at least one said first aperture, and partially defining at least one second aperture(106) for receiving a respective second cable, wherein said second portion is adapted to be mounted to said first portion to cause at least one said first cable to be retained in a respective said first portion, and a third portion(108) partially defining at least one said second aperture and adapted to be mounted to said first portion and said second portion when at least one said first cable is retained in a respective said first aperture, to cause at least one said second cable to be retained in a respective said second aperture. 
[claim 2] wherein the first portion comprises at least one support(130) adapted to be mounted to said second portion, and at least one first body portion(102) partially defining at least one said first aperture, and wherein said first body potion is adapted to be mounted to said second portion. 
[claim 5] wherein said second portion comprises a second mounting part(134) for mounting said second portion to at least one said support. 
[claim 8] wherein the second portion comprises a plurality of second body portions(forming apertures 104 and 105) each of which is adapted to retain a respective first cable in the corresponding said first aperture. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al as applied to claim 1 above, and further in view of Dodd(WO2011/039540).
[claim 13] Peterson teaches an apparatus as detailed above, however Peterson does not teach at least one insert comprising a plurality of body members adapted to be mounted to each other to define said second aperture for receiving a cable, wherein each said body member comprises an engaging device adapted to engage a corresponding engaging device on a further said body member to prevent electrical conduction from a cable received in the second aperture to a body of the cable retaining apparatus. Dodd teaches a cable insert(100, fig 2) comprising a plurality of body members(100) adapted to be mounted to each other to define an aperture(fig 7a) for receiving a cable, wherein each body member comprises an engaging device(136) adapted to engage a corresponding engaging device(134) on a further said body member to prevent electrical conduction from a cable received in the aperture(body member made of non-conductive material, see page 1, line 10). The insert providing insulation and gripping support for a retained cable. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the insert of Dodd with the apparatus of Peterson, as this would provide additional retention means for a cable received by the device. 
[claim 14] wherein the engaging device comprises at least one protrusion(134) and/or first recess(136) adapted to engage a corresponding first recess and/or protrusion on a further said body member. 
[claim 15] further comprising at least one flange portion(unlabeled, seen in figure 2) extending from a respective end portion of the body member.
[claim 16] as seen in figures 15 and 17, Dodd teaches the at least one said body member defining a respective second recess(460) for receiving an elongate member(462) arranged adjacent a said cable. 

Allowable Subject Matter
Claims 3,4,6,7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive. Applicant argues that Peterson(US10436352) does not anticipate claim 1. In particular Applicant argues that second portion(136) and the third portion(108) of Peterson do not anticipate the claim limitations “wherein said second portion is adapted to be mounted to said first portion to cause at least one said first cable to be retained in a respective said first aperture” and “adapted to be mounted to said first portion and said second portion when at least one said first cable is retained in a respective said first aperture, to cause at least one said second cable to be retained in a respective said second aperture”(see Remarks dated 7/12/22 pg 8,9). 
With respect to the second portion, Applicant argues that “However, the gripping member 136 of Peterson is configured only to retains cable when the second clamping member 108 is in its closed position. Consequently, Peterson does not disclose a second portion (gripping member 136) adapted to be mounted to a first portion (first clamping member 102) to cause a cable to be retained in a first aperture (upper pocket 104 or opening 105), since retention of the cable in the upper pocket 104 is caused by the second clamping member 108 being mounted to the first clamping member 102, and not the gripping member 136 being mounted to the first clamping member 102.” This is not persuasive, as the claim only requires that the second portion be “adapted to be mounted to the first portion to cause at least one said first cable to be retained in a respective first aperture”, in other words the second portion must merely be capable of being mounted to the first portion, which causes the at least one first cable to be retained in the first aperture. In Peterson the second portion(136) adapted to be mounted by being received in the first portion(102) and would then be able to retain a cable received in either first aperture(104 or 105), with the second portion being further secured in place when the third portion(108) is affixed to the first portion(102). It is noted that this arrangement is similar to the arrangement disclosed by Applicant, as seen in figure 3 of the present application, the second portion(18) is not affixed to the first portion(12) until the third portion(26) is in place and nuts(32) are received on bolts(40) securing the second portion(18) in place on the first portion(12), as shown in figure 1. 
With respect to the third portion, Applicant argues that “Additionally, Peterson does not disclose a third portion (second clamping member 108) adapted to be mounted to the first portion (first clamping member 102) and the second portion (gripping member 136) when a cable is retained in the first aperture (upper pocket 104 or opening 105), to cause a second cable to be retained in the second aperture (lower pocket 106), since a cable is not retained in the upper pocket 104 or opening 105 before the second clamping member 108 is mounted to the first clamping member 102”. This is not persuasive, as detailed above, the first cable is retained in the first aperture when the second portion is mounted to the first portion. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632